Case: 14-12650    Date Filed: 04/14/2015   Page: 1 of 9


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-12650
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 4:13-cv-00265-WS-CAS

LINDA JACKSON,

                                                               Plaintiff-Appellant,

                                     versus

AGENCY FOR PERSONS WITH DISABILITIES STATE OF FLORIDA,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (April 14, 2015)

Before TJOLFAT, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Linda Jackson, a female with an eye condition, appeals the district court’s

grant of summary judgment to her former employer, the Florida Agency for

Persons with Disabilities (“the Agency”) on her disability discrimination claim
              Case: 14-12650    Date Filed: 04/14/2015   Page: 2 of 9


under the Rehabilitation Act, 29 U.S.C. § 794(a), and her retaliation claim under

Florida Workers’ Compensation Law, Fla. Stat. § 440.205. On appeal, Jackson

argues that: (1) she produced evidence to show that the Agency’s proffered

legitimate reason for her termination was a pretext for discrimination on the basis

of her disabling eye condition; and (2) she produced evidence to show that the

Agency’s proffered legitimate reason for her termination was a pretext for

retaliation for having sought and received workers’ compensation benefits. After

careful review, we affirm.

      We review a district court’s grant of summary judgment de novo, applying

the same standard used by the district court and drawing all factual inferences in

the light most favorable to the nonmovant. Johnson v. Bd. of Regents, 263 F.3d

1234, 1242-43 (11th Cir. 2001). Under Rule 56, summary judgment is appropriate

only where “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. Pro. 56(a). To overcome a

motion for summary judgment, the nonmoving party must present more than a

“mere scintilla” of evidence supporting her position. Brooks v. Cnty. Comm’n of

Jefferson Cnty., Ala., 446 F.3d 1160, 1162 (11th Cir. 2006) (quotations omitted).

      First, we find no merit to Jackson’s argument that the district court erred in

granting summary judgment on her discrimination claim alleging that the Agency

terminated her on the basis of her disabling eye condition.             The federal


                                         2
              Case: 14-12650    Date Filed: 04/14/2015   Page: 3 of 9


Rehabilitation Act prohibits employers from discriminating against disabled

persons.   See 29 U.S.C. § 794(a).     Discrimination claims brought under the

Rehabilitation Act are governed by the same standard as claims brought under the

Americans with Disabilities Act of 1990 (“ADA”). Id. § 794(d); Cash v. Smith,

231 F.3d 1301, 1305 (11th Cir. 2000). To prevail on a claim brought under the

Rehabilitation Act, however, an employee must show that she was discriminated

against “solely by reason of [her] disability.” Schwarz v. City of Treasure Island,

544 F.3d 1201, 1212 n.6 (11th Cir. 2008) (emphasis omitted) (quoting 29 U.S.C. §

794(a)). If there is no direct evidence that an employer discriminated against a

plaintiff on the basis of her disability, she may rely on the McDonnell Douglas

framework to establish her case through circumstantial evidence. Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 251-53 (1981); see McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-04 (1973).

      Under McDonnell Douglas, a plaintiff must first make out a prima facie case

of discrimination. Burdine, 450 U.S. at 252-53. If the plaintiff satisfies that

burden, and the employer then produces a legitimate, nondiscriminatory reason to

explain the challenged action, the plaintiff must then show that the defendant’s

proffered explanation was a pretext for discrimination. Id. at 253. Throughout

each stage in the process, the plaintiff retains the burden of persuading the court

that she has been the victim of intentional discrimination, which she can meet


                                        3
              Case: 14-12650    Date Filed: 04/14/2015   Page: 4 of 9


either directly by persuading the court that a discriminatory reason more likely

motivated the employer, or indirectly by showing that the employer’s proffered

explanation is unworthy of credence. Id. at 256.

      The plaintiff bears the burden of showing by a preponderance of the

evidence that the stated reasons were pretextual and the true motivation was

discriminatory. See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993).

“The inquiry into pretext centers upon the employer’s beliefs, and not the

employee’s own perceptions of [her] performance.” Holifield v. Reno, 115 F.3d

1555, 1565 (11th Cir. 1997). We’ve held that, when an employer relies on a report

in making an employment decision, the accuracy of the report is irrelevant to the

pretext inquiry, which is limited to determining whether the employer, relying on

the report, honestly believed the employee had done wrong. Hawkins v. Ceco

Corp., 883 F.2d 977, 980 n.2 (11th Cir. 1989). Similarly, an employer’s mistaken

belief about an employee’s performance does not establish pretext so long as the

employer honestly believed her performance was unsatisfactory. Elrod v. Sears,

Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991). Further, “[a] lack of

concern about the accuracy of a decision will not establish pretext as a matter of

law.” Hawkins, 883 F.2d at 980 n.2.

      In conducting the pretext inquiry, we evaluate whether the plaintiff has

demonstrated “such weaknesses, implausibilities, inconsistences, incoherencies, or


                                        4
              Case: 14-12650     Date Filed: 04/14/2015   Page: 5 of 9


contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.” Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997) (quotation omitted). A plaintiff

may not show pretext by recasting an employer’s proffered nondiscriminatory

reasons or by substituting her business judgment for that of the employer.

Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). If the

proffered reason is one that might motivate a reasonable employer, the plaintiff

must meet the proffered reason “head on and rebut it, and the employee cannot

succeed by simply quarreling with the wisdom of that reason.” Id.

      Where an employer’s proffered reason for termination is the violation of a

workplace rule, we have held that explanation to be “arguably pretextual” when a

plaintiff can submit evidence that: (1) “she did not violate the cited work rule”; or

(2) “if she did violate the rule, other employees outside the protected class, who

engaged in similar acts, were not similarly treated.”          Damon v. Fleming

Supermarkets of Fl., Inc., 196 F.3d 1354, 1363 (11th Cir. 1999). In evaluating

whether other employees outside the plaintiff’s protected class were treated more

favorably, it is the plaintiff’s burden to show that the employees were “similarly

situated in all relevant respects.” Knight v. Baptist Hosp. of Miami, Inc., 330 F.3d

1313, 1316 (11th Cir. 2003) (quotation omitted). For example, “differences in

treatment by different supervisors or decision makers can seldom be the basis for a


                                         5
              Case: 14-12650    Date Filed: 04/14/2015   Page: 6 of 9


viable claim of discrimination.” Silvera v. Orange Cnty. Sch. Bd., 244 F.3d 1253,

1261 n.5 (11th Cir. 2001). In instances where the plaintiff is disciplined for

misconduct, it is the plaintiff’s burden to show other employees were engaged in

“nearly identical” conduct and yet were treated more favorably. Burke-Fowler v.

Orange Cnty., 447 F.3d 1319, 1323 & n.2 (11th Cir. 2006).

      A plaintiff can establish a causal relationship between her statutorily

protected activity and an adverse employment action by showing a “close temporal

proximity” between the two events. Higdon v. Jackson, 393 F.3d 1211, 1220 (11th

Cir. 2004) (quotation omitted) (addressing a retaliation claim under the ADA).

Mere temporal proximity, without more, however, must be “very close.” Thomas

v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (quotation omitted)

(addressing a retaliation claim under Title VII of the Civil Rights Act of 1964).

“[A] period as much as one month between the protected expression and the

adverse action is not too protracted.” Higdon, 393 F.3d at 1220. But “[a] three to

four month disparity between the statutorily protected expression and the adverse

employment action is not enough” to support an inference of causation. Thomas,

506 F.3d at 1364.

      In this case, Jackson failed to raise a genuine dispute of material fact about

whether the Agency’s proffered reason for her termination was pretextual. For

starters, because the Agency’s burden of production was “exceedingly light,” it


                                         6
              Case: 14-12650     Date Filed: 04/14/2015   Page: 7 of 9


sufficiently proffered a legitimate reason for her termination -- its belief that

Jackson acted inappropriately during an incident with a male resident of the ward

in which Jackson worked. In an effort to show pretext, Jackson claims that the

Agency improperly relied on a Florida Department of Children and Families

(“DCF”) Investigative Summary (“DCF Report”) reporting that Jackson had bitten

the resident, and incorrectly interpreted a video of the incident. But under our law,

the Agency only needed to believe that Jackson behaved inappropriately, even if

the Agency misinterpreted the DCF Report or exhibited a lack of concern about its

accuracy. As for the video, it could reasonably be interpreted to show that Jackson

acted inappropriately during the incident even if the resident initiated the

confrontation and attacked her. Jackson also argues that the official who fired her,

Sandra Koon, noted shortly after the incident that Jackson had not done anything

wrong.    However, this statement does not rebut Koon’s assertion that, after

attending a management committee meeting and reviewing the DCF Report, the

video of the incident, and Jackson’s disciplinary history, she concluded that

Jackson had in fact acted inappropriately during the incident. In short, Jackson

simply has failed to present any genuine dispute of fact about whether the Agency

honestly believed that she acted inappropriately.

      We are also unconvinced that Jackson has raised a genuine dispute of fact

about pretext by pointing to the timing of her termination, which was close in time


                                         7
              Case: 14-12650     Date Filed: 04/14/2015   Page: 8 of 9


to her second eye surgery and the termination of her workers’ compensation

benefits, and far in time from the incident with the resident. Indeed, contrary to

Jackson’s claim, the long investigative process performed by the Agency and DCF

may have reflected an intent to make a careful and fully informed decision about

whether to discipline Jackson for her involvement in the incident. To the extent

that timing could be indicative of pretext, it constituted no more than a “scintilla”

of evidence, and could not lead a reasonable factfinder to find the Agency’s

proffered legitimate reason unworthy of credence, see Combs, 106 F.3d at 1538.

In addition, evidence of events that took place two years prior to Jackson’s

termination does not constitute evidence that the Agency intentionally

discriminated against her.

      Jackson also failed to show that similarly situated, nondisabled employees

were treated more favorably than she was. Among other things, she fails to show

that any of these other employees had a disciplinary history similar to hers, or that

they had the same supervisors and faced the same decision-makers. In short,

Jackson failed to rebut the Agency’s proffered legitimate, nondiscriminatory

reason for her termination, and the district court did not err in granting summary

judgment to the Agency on this ground.

      Finally, we reject Jackson’s claim that the district court erred in granting

summary judgment to the Agency on Jackson’s claim alleging that the Agency


                                         8
              Case: 14-12650    Date Filed: 04/14/2015   Page: 9 of 9


retaliated against her for having sought and received workers’ compensation

benefits. Section 440.205 of the Florida Statutes provides that “[n]o employer

shall discharge, threaten to discharge, intimidate, or coerce any employee by

reason of such employee’s valid claim for compensation or attempt to claim

compensation under the Workers’ Compensation Law.” Fla. Stat. § 440.205. The

Florida Supreme Court has held that § 440.205 creates a cause of action for

employees who are subject to retaliatory treatment by their employers for

attempting to claim workers’ compensation. Bifulco v. Patient Bus. & Fin. Servs.,

Inc., 39 So. 3d 1255, 1257 (Fla. 2010).

      As we’ve already discussed, the temporal proximity between Jackson’s

claim for workers’ compensation benefits and her termination -- in the context of

the ongoing investigation and disciplinary process -- constituted no more than a

scintilla of evidence in her favor. Thus, for the same reasons as we’ve detailed

above, Jackson failed to establish that the Agency’s proffered reason for

terminating her employment was a pretext for retaliation or discrimination.

Accordingly, the district court did not err in granting summary judgment to the

Agency on Jackson’s retaliation claim.

      AFFIRMED.




                                          9